Citation Nr: 0518353	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Cardinale, Law Intern


INTRODUCTION

The appellant served on active duty from July 1976 to July 
1979.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for bilateral sensorineural 
hearing loss and evaluated it as 0 percent disabling.

In April 2005, the veteran submitted evidence pertinent to 
his claim.  The veteran, via his representative, has waived 
his right to initial RO review.  No further action is 
warranted.

In April and June 2005 he filed motions to advance his case 
on the Board's docket.  These were denied.

In 2005, the veteran submitted a claim for pension benefits.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By rating decision in March 2003, service connection for 
bilateral sensorineural hearing loss was established and 
rated as noncompensably disabling.  The veteran appealed and 
seeks an increased rating.  Since this appeal stems from the 
initial grant of service connection, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; C.F.R. Part 4.  Ratings for bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran was last examined by VA in February 2003.  He 
submitted the results of a private hearing evaluation dated 
in December 2003 which suggest increased hearing loss.  This 
examination report is not acceptable for VA rating purposes 
because it does not include a controlled speech 
discrimination test (Maryland CNC) in accordance with 
38 C.F.R. § 4.85(a).  Given this additional record showing a 
possible increase in disability, a contemporaneous VA 
examination is required.  The statutory duty to assist 
specifically includes the conduct of a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Per an August 2004 VA outpatient treatment report, the 
veteran receives annual audiograms at his workplace.  These 
employment medical reports are not of record.  Additional 
development in this regard is warranted.

In letters of March and June 2005, the veteran suggests a 
link between his hearing disability and his loss of 
employment.  Given the foregoing, consideration of 
38 C.F.R. 3.321(b)(1) is warranted.

In view of the above, the case is remanded for the following:

1.  Ask the veteran to identify any 
physicians and medical facilities from 
which he has received treatment for 
bilateral sensorineural hearing loss 
since February 2005.  After any further 
necessary information and authorization 
are obtained from the veteran, obtain 
copies of pertinent medical records, VA 
or private, and incorporate any records 
that are obtained into the veteran's 
claims folder.

2.  After obtaining any necessary 
information and authorization, obtain 
from the veteran's former workplace all 
relevant medical records or audiogram 
reports.

3.  Schedule an audiometric examination 
to determine the severity of the 
veteran's bilateral sensorineural 
hearing loss.  The evaluation should be 
in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and 
should include testing of pure tone 
criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition 
scores using the Maryland CNC Test.  
All findings should be recorded in 
detail.  The veteran's claims folder 
must be provided to the examiner for 
review prior to the examination.

4.  Review and readjudicate the 
veteran's claim for an increased rating 
for bilateral sensorineural hearing 
loss in light of all of the pertinent 
evidence of record and pertinent law 
and regulations, including 
38 C.F.R. § 3.321.  If the veteran's 
claim remains in a denied status, 
provide him and his representative with 
a supplemental statement of the case, 
which includes all pertinent law and 
regulations, and a full discussion of 
the action taken on the claim.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


